SAWYER, C. J.
The appeal is from the judgment, and the document called a statement on appeal presents no question in any form which entitles us to review it on an appeal from the judgment.
The specification that “the evidence did not justify or warrant the judgment, ’ ’ is insufficient: Hutton v. Reed, 25 Cal. 490. Besides, it has been so long settled, and so often stated, that we cannot review the evidence or findings of fact on an appeal from the judgment, that there ought not to be any occasion to repeat it. A motion for new trial is the only medium prescribed for presenting for review the matters complained of in this case: Allen v. Fennon, 27 Cal. 68; Green v. Butler, 26 Cal. 595.
The question as to the effect of the former adjudication is not presented by the statement. It does not appear that the appellant objected to its introduction in evidence, or that the court made any ruling whatsoever in respect to it, or gave any effect to the judgment when introduced. We are not in*413formed as to wbat view the court took in respect to it., No ruling in the progress of the trial excepted to by the appellant is found in the statement on appeal. The evidence, only, is presented, and on an appeal from the judgment only. We seem to be expected to ascertain the facts from the evidence, and then determine whether the facts so to be found by us are sufficient to justify the judgment. The statement is wholly insufficient, and the subject matter, if otherwise sufficient, is only appropriate to a statement on motion for new trial. The motion to strike out must be granted.
This leaves only the pleadings and judgment, and they disclose no error.
Motion to strike out granted, and judgment affirmed.
We concur: Sanderson, J.; Crockett, J.; Rhodes, J.; Sprague, J.